DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered. 
Claims 1-20 are pending in the present application and are under consideration in this office action.
 
Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
 Applicant argues that the recitation in claim 1 of “"reception circuitry configured to output a plurality of reception signals corresponding to a plurality of reception scanning lines for each time of transmission/reception of ultrasonic waves performed by an ultrasonic probe” encompasses “using a plurality of reception scanning so that the calculations can be performed in parallel” and that this distinguishes claim 1 from the disclosure of the Fujii reference. P.11. This assertion is unsupported by the record. In the final action dated 11/03/2021, the abstract and paragraph [0023] of the Fujii reference is cited to cover the asserted claim feature:
“a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam” Abstract; “positional relationship between transmitting beams and received beams when linear scanning is performed” [0023]. P. 5.

	Applicant further introduced the argument that Fujii does not disclose “a plurality of first reception scanning lines corresponding to the plurality of first reception signals are set at positions different from positions at which a plurality of second reception scanning lines corresponding to the plurality of second reception signals are set” as recited in claim 1. OA Appendix dated 03/28/2020. This assertion is unsupported by the record. During the interview on 3/16/2022, applicant's representative stated that the applicant sought to distinguish between the positional overlap of individual scan lines in Fig. 2 of the Fuijii reference exemplified by R5-R7 and Q0-Q2 and the disclosed invention wherein there is not positional overlap of individual scan lines as in Fig. 4 of the instant application (or as Examiner Maynard noted also in Fig. 14). However, the applicant's representative and the examiners noted that the claims as written do not exclude the positional overlap as in the Fujii reference. In the final action dated 11/03/2021, the abstract and paragraphs [0015] and [0023] of the Fujii reference is cited to cover the asserted claim feature:
“a transmission unit 12 for transmitting, through a probe 14, an ultrasonic wave for each of a plurality of transmit beams formed at different positions or in different directions; a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam“ Abstract; “a first received beam that belongs to a set of received beams formed corresponding to a first transmitting beam and a second received beam that belongs to a set of received beams formed corresponding to a second transmitting beam are in a predetermined positional relationship” [0015]; “positional relationship between transmitting beams and received beams when linear scanning is performed” [0023]. P.6.

Fujii explictly states that the first and second transmission beams and the corresponding first and second reception beams are “at different positions.” Figure 2 further demonstrates that the scan line sets of the beams are partially overlapped. For example, the scan line set of beam T0 is to the left along the x-axis of the scan line sets of beam T1 and T2. The scan line set of beam T0 partially overlaps with the scan line set of beam T1 with scan lines R5, R6, and R7 overlapping with scan lines Q0, Q1, and Q2.
The limitation recited in claim 1 requires that a plurality of first reception scanning lines are set at positions different from positions at which a plurality of second reception scanning lines are set. Figure 2 of the Fujii clearly demonstrates that, for example, first receive beams R0-R4 of the first receive beam set are set at positions different from positions at which second receive beams Q0-Q7 of the second receive beam set are set. Thus, Fujii discloses the asserted claim feature of claim 1.
Applicant further argues that newly introduced claim 20, depending from claim 1, recites subject matter not taught by the previously cited art. However, as detailed in infra rejection, Fujii discloses the alleged patentable claim feature. Applicant argues that Fujii does not disclose the first and second ultrasonic waves are transmitted in a same direction and points to T0-T2 of Fujii, Fig. 2. However, Fig. 2 of Fujii clearly demonstrates that the transmission of T0-T2 are in the same direction, here the same vertical direction. Thus, Fujii discloses the asserted claim feature of claim 20.

Figure 2 of the Fujii reference.

    PNG
    media_image1.png
    835
    918
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujii (U.S. Pub. No. 2018/0203104), hereinafter “Fujii.”

Regarding claim 1, Fujii discloses an ultrasonic diagnostic device (“ultrasonic diagnosis device” Abstract):
reception circuitry configured to output a plurality of reception signals corresponding to a plurality of reception scanning lines for each time of transmission/reception of ultrasonic waves performed by an ultrasonic probe (“a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam” Abstract; “positional relationship between transmitting beams and received beams when linear scanning is performed” [0023]); and
processing circuitry configured to perform filter processing on each of a plurality of first reception signals output from the reception circuitry based on a first ultrasonic wave transmitted from the ultrasonic probe using at least one specific second reception signal among a plurality of second reception signals output from the reception circuitry based on a second ultrasonic wave a sound field of which is adjacent to or partially overlapped with a sound field of the first ultrasonic wave (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]), and 
generate image data based on the plurality of first reception signals subjected to the filter processing (“Doppler image generating unit 28 generates Doppler image data” [0059]; “weight-combined, 
a plurality of first reception scanning lines corresponding toteh plurality of first reception signals are set at positions different from positions at which a plurality of second reception scanning lines corresponding to eh plurality of second reception signals are set  (“a transmission unit 12 for transmitting, through a probe 14, an ultrasonic wave for each of a plurality of transmit beams formed at different positions or in different directions; a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam“ Abstract; “a first received beam that belongs to a set of received beams formed corresponding to a first transmitting beam and a second received beam that belongs to a set of received beams formed corresponding to a second transmitting beam are in a predetermined positional relationship” [0015]; “positional relationship between transmitting beams and received beams when linear scanning is performed” [0023]).

Regarding claim 2, Fujii discloses the reception circuitry sets the plurality of first reception scanning lines in the sound field of the first ultrasonic wave, outputs the plurality of first reception signals corresponding to the plurality of first reception scanning lines through transmission/reception of the first ultrasonic wave (“a transmission unit 12 for transmitting, through a probe 14, an ultrasonic wave for each of a plurality of transmit beams formed at different positions or in different directions; a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam“ Abstract; “a first received beam that belongs to a set of received beams formed corresponding to a first transmitting beam and a second received beam that belongs to a set of received beams formed corresponding to a second transmitting beam are in a predetermined positional relationship” [0015]; “positional relationship between transmitting beams and received beams when linear scanning is performed” [0023]).

Regarding claim 3, Fujii discloses as the filter processing, weighted sum processing of weighting and summing each of the plurality of first reception signals corresponding to reception scanning lines set at a portion larger than part of the sound field of the first ultrasonic wave that is overlapped with part of the sound field of the second ultrasonic wave, and the at least one specific second reception signal corresponding to the plurality of first reception signals (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]; FIG. 2 of Fujii shows the overlapping scanning lines that will combined).
 
Regarding claim 4, Fujii discloses the reception circuitry outputs the plurality of first reception signals corresponding to a plurality of first reception scanning lines through transmission/reception of the first ultrasonic wave, and outputs the plurality of second reception signals corresponding to a plurality of second reception scanning lines through transmission/reception of the second ultrasonic wave (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “When any of a plurality of received beams formed for one of adjacent transmitting beams 
the processing circuitry performs the filter processing on each of the plurality of the first reception signals using a second reception signal corresponding to a second reception scanning line closest to each of the plurality of first reception scanning lines corresponding to each of the plurality of first reception signals among the plurality of second reception scanning lines (“When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]).

Regarding claim 5, Fujii discloses as the filter processing, weighted sum processing of weighting and summing each of the plurality of first reception signals and the at least one specific second reception signal corresponding to each of the plurality of first reception signals (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]).

Regarding claim 6, Fujii discloses the processing circuitry determines a weight used for the weighted sum processing for each of the plurality of first reception signals based on arrangement order of 

Regarding claim 7, Fujii discloses the processing circuitry determines a weight used for the weighted sum processing for each of the plurality of first reception signals based on a distance between a first reception scanning line corresponding to the plurality of first reception signal and at least one second reception scanning line corresponding to the at least one specific second reception signal in real space (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “The weighting coefficient w is determined in accordance with a relationship of lengths between 

Regarding claim 9, Fujii discloses the processing circuitry performs the filter processing on data including phase information (“Each received baseband signal includes an in-phase component I and an orthogonal component Q. The argument of a vector (I, Q) in an IQ plane represents a phase angle of the received signal” [0028]), B-mode data (“In B-mode, the ultrasonic diagnostic device displays a tomographic image based on ultrasound waves received from the examinee 18” [0026]), Doppler data indicating at least one of a speed value of a moving object (“In Doppler mode, the ultrasonic diagnostic device measures and displays blood flow velocity within the examinee 18 based on Doppler frequencies of ultrasound waves received from the examinee 18” [0026]), or data obtained by performing autocorrelation processing on the data including the phase information as each of the first reception signals and the second reception signals (“The autocorrelation processing unit 38 auto-correlates the N received data items” [0040]).

Regarding claim 20, Fujii discloses the first and second ultrasonic waves are transmitted in a same direction (“the transmitting beams T0, T1, and T2 are formed toward the depth direction (y-axis positive direction). In the example in FIG. 2(a), at the position with depth y=y0, eight received beams R0 to R7 are formed at equal intervals toward the y-axis negative direction with the transmitting beam T0 as their center.” [0033]; Figure 2 demonstrates that T0, T1, and T2 are transmitted in the same transmission direction, here the vertical/depth direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii as applied to claim 5 above, and further in view of Tamura (U.S. Patent No. 6,814,701), hereinafter “Tamura.”


However, in the same field of endeavor, Tamura teaches the processing circuitry determines a weight used for the weighted sum processing for each of the plurality of first reception signals based on transmission/reception sensitivity of each of the plurality of first reception signals and transmission/reception sensitivity of the at least one specific second reception signal (“Three sector images are first multiplied by weight coefficient A, which varies from one image to another to equalize image sensitivity due to apex positions and are temporally stored in memories (1-3) 81, 83, 82” Tamura, Col. 5, lines 28 – Col. 6, line 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii’s disclosure of providing weighting to combine adjacent or overlapping beams with Tamura’s disclosure of weighting based on the sensitivity of each of the beams as Tamura explicitly states that weighting the combination of beams allows the resulting image to have “uniform overall brightness” (Col. 5, lines 58-62).

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in further view of Tamura.

Regarding claim 10, Fujii discloses a medical image processing device (“ultrasonic diagnostic device, and processing to be executed by the ultrasonic diagnostic device” [0027]):
a plurality of reception signals obtained for each time of transmission/reception of ultrasonic waves performed by an ultrasonic probe corresponding to the number of times of transmission/reception of ultrasonic waves (“a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam” Abstract); and

perform filter processing on each of a plurality of first reception signals based on a first ultrasonic wave transmitted from the ultrasonic probe using at least one specific second reception signal among a plurality of second reception signals based on a second ultrasonic wave a sound field of which is adjacent to or partially overlapped with a sound field of the first ultrasonic wave (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]), and 
generate image data based on the plurality of first reception signals subjected to the filter processing (“Doppler image generating unit 28 generates Doppler image data” [0059]; “weight-combined, and a combined measurement value is obtained. This approach prevents an image based on the Doppler image data from being displayed on the display unit 34 in a discontinuous manner in the screen direction” [0064]; see also [0048]-[0064]),
a plurality of first reception scanning lines corresponding to the plurality of first reception signals are set at positions different from positions at which a plurality of second reception scanning lines corresponding to the plurality of second reception signals are set (“a transmission unit 12 for transmitting, through a probe 14, an ultrasonic wave for each of a plurality of transmit beams formed at different positions or in different directions; a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam“ Abstract; “a first received beam that belongs to a set of received beams formed corresponding to a first transmitting beam and a second received beam that belongs to a set of received beams formed corresponding to a second transmitting beam are in a predetermined positional relationship” [0015]; 
However, Fujii may not explicitly disclose storage circuitry to store a plurality of reception signals.
However, in the same field of endeavor, Tamura teaches storage circuitry to store a plurality of reception signals (“Three sector images 17, 17′, 17′″ are individually created by processing the received ultrasound beams or signals in the receiver 19, B-mode beam processor and digital scan converter (DSC) 1027 and temporally stored in memories 81, 83, 82” Tamura, Col. 5, lines 31-37)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii’s disclosure of receiving a plurality of beams corresponding to a plurality of transmit beams and performing weighting of the received signals with Tamura’s teaching of providing memory for storing the received signals as it is well understood that processors contain memory and store data in memory following data acquisition for data analysis and result output. 

Regarding claim 11, Fujii discloses a medical image processing method of causing a computer to execute (“processing to be executed by the ultrasonic diagnostic device” [0027]):
a plurality of reception signals obtained for each time of transmission/reception of ultrasonic waves performed by an ultrasonic probe corresponding to the number of times of transmission/reception of the ultrasonic waves (“a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam” Abstract),
performing filter processing on each of a plurality of first reception signals based on a first ultrasonic wave transmitted from the ultrasonic probe using at least one specific second reception signal among a plurality of second reception signals based on a second ultrasonic wave a sound field of which is adjacent to or partially overlapped with a sound field of the first ultrasonic wave (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement 
generating image data based on the plurality of first reception signals subjected to the filter processing (“Doppler image generating unit 28 generates Doppler image data” [0059]; “weight-combined, and a combined measurement value is obtained. This approach prevents an image based on the Doppler image data from being displayed on the display unit 34 in a discontinuous manner in the screen direction” [0064]; see also [0048]-[0064]),
a plurality of first reception scanning lines corresponding to the plurality of first reception signals are set at positions different from positions at which a plurality of second reception scanning lines corresponding to the plurality of second reception signals are set (“a transmission unit 12 for transmitting, through a probe 14, an ultrasonic wave for each of a plurality of transmit beams formed at different positions or in different directions; a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam“ Abstract; “a first received beam that belongs to a set of received beams formed corresponding to a first transmitting beam and a second received beam that belongs to a set of received beams formed corresponding to a second transmitting beam are in a predetermined positional relationship” [0015]; “positional relationship between transmitting beams and received beams when linear scanning is performed” [0023]).
However, Fujii may not explicitly disclose referring to storage content of storage circuitry configured to store a plurality of reception signals.
However, in the same field of endeavor, Tamura teaches referring to storage content of storage circuitry configured to store a plurality of reception signals (“Three sector images 17, 17′, 17′″ are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujii’s disclosure of receiving a plurality of beams corresponding to a plurality of transmit beams and performing weighting of the received signals with Tamura’s teaching of providing memory for storing the received signals as it is well understood that processors contain memory and store data in memory following data acquisition for data analysis and result output. 

Regarding claim 12, Fujii discloses the reception circuitry sets the plurality of first reception scanning lines in the sound field of the first ultrasonic wave, outputs the plurality of first reception signals corresponding to the plurality of first reception scanning lines through transmission/reception of the first ultrasonic wave, and outputs the plurality of second reception signals corresponding to the plurality of second reception scanning lines through transmission/reception of the second ultrasonic wave (“a transmission unit 12 for transmitting, through a probe 14, an ultrasonic wave for each of a plurality of transmit beams formed at different positions or in different directions; a reception unit 20 for receiving, through the probe 14, an ultrasonic wave for each receive beam included in a receive beam set formed to correspond to each transmit beam“ Abstract; “a first received beam that belongs to a set of received beams formed corresponding to a first transmitting beam and a second received beam that belongs to a set of received beams formed corresponding to a second transmitting beam are in a predetermined positional relationship” [0015]; “positional relationship between transmitting beams and received beams when linear scanning is performed” [0023]).

Regarding claim 13, Fujii discloses the processing circuitry performs, as the filter processing, weighted sum processing of weighting and summing each of the plurality of first reception signals  combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]; FIG. 2 of Fujii shows the overlapping scanning lines that will combined).

Regarding claim 14, Fujii discloses the reception circuitry outputs the plurality of first reception signals corresponding to a plurality of first reception scanning lines through transmission/reception of the first ultrasonic wave, and outputs the plurality of second reception signals corresponding to a plurality of second reception scanning lines through transmission/reception of the second ultrasonic wave (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined 

Regarding claim 15, Fujii discloses the processing circuitry performs, as the filter processing, weighted sum processing of weighting and summing each of the plurality of first reception signals and the at least one specific second reception signal corresponding to each of the plurality of first reception signals (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]).

Regarding claim 16, Fujii discloses the plurality of first reception scanning lines are set in the sound field of the first ultrasonic wave: outputting the plurality of first reception signals corresponding to the plurality of first reception scanning lines through transmission/reception of the first ultrasonic wave, 

Regarding claim 17, Fujii discloses the filter processing comprises performing weighted sum processing by weighting and summing each of the plurality of first reception signals corresponding to reception scanning lines set at a portion larger than part of the sound field of the first ultrasonic wave that is overlapped with part of the sound field of the second ultrasonic wave and the at least one specific second reception signal corresponds to the plurality of first reception signals (“the combining unit is configured to weight-combine the first Doppler measurement value and the second Doppler measurement value, with weighting in accordance with a positional relationship between the first transmitting beam and the first received beam and a positional relationship between the second transmitting beam and the second received beam.” [0011]; combined measurement value, “v5 = w5·v(R5)+(1-w5)·v(Q0)” demonstrates the weighted sum to combine adjacent measurement values [0050]; “When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]; FIG. 2 of Fujii shows the overlapping scanning lines that will combined).


filter processing each of the plurality of first reception signals using a second reception signal corresponding to a second reception scanning line closest to each of the plurality of first reception signals scanning lines corresponding to each of the plurality of first reception signals among the plurality of second reception scanning lines  (“When any of a plurality of received beams formed for one of adjacent transmitting beams overlaps any of a plurality of received beams formed for the other transmitting beam, the velocity measurement values for the overlapping received beams are weight-combined, and a combined measurement value is obtained.” [0064]).

Regarding claim 19, Fujii discloses the filter processing comprises performing weighted sum processing by weighting and summing each of the plurality of first reception signals and the at least one specific second reception signal corresponding to each of the plurality of first reception signals (“the combining unit is configured to weight-combine the first Doppler measurement value and the second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honjo et al. (U.S. Pub. No. 2015/0320398) discloses an ultrasound scanning probe including reception circuitry to acquire a plurality of reception scanning line sets in the same direction corresponding to transmissions from the scanning probe with adjacent or partially overlapped sound fields and applying compounding and weighting on the signals of the respective reception scanning line sets. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793